Exhibit 10.1

 

SYNTROLEUM CORPORATION

 

STOCK PURCHASE AGREEMENT

 

March 17, 2005



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

          Page


--------------------------------------------------------------------------------

SECTION 1. AUTHORIZATION AND SALE OF COMMON STOCK    1

1.1

   Authorization    1

1.2

   Sale of the Shares    1 SECTION 2. CLOSING DATE; DELIVERY    1

2.1

   Closing    1

2.2

   Delivery    1 SECTION 3. REPRESENTATIONS AND WARRANTIES OF THE COMPANY    1

3.1

   Organization and Standing; Subsidiaries; Charter and Bylaws    2

3.2

   Capitalization    2

3.3

   Authorization    3

3.4

   SEC Reports    3

3.5

   No Conflicts    4

3.6

   Approvals    4

3.7

   Offering    4

3.8

   Litigation    4

3.9

   Brokers or Finders    5

3.10

   Limitation on Representations    5 SECTION 4. REPRESENTATIONS AND WARRANTIES
OF THE PURCHASER    5

4.1

   Investment    5

4.2

   Authorization    5

4.3

   Litigation, etc.    5

4.4

   Governmental Consent, etc.    6

4.5

   Brokers or Finders    6

4.6

   Investment Company    6 SECTION 5. CONDITIONS TO CLOSING BY THE PURCHASER   
6

5.1

   Representations and Warranties Correct    6

5.2

   Covenants    6

5.3

   Effectiveness of Registration Statement    6

5.4

   Approval of Inclusion on the Nasdaq National Market    6

5.5

   No Legal Order Pending    6

5.6

   No Law Prohibiting or Restricting Such Sale    7

5.7

   Compliance Certificate    7

5.8

   Opinion of Company’s Counsel    7

5.9

   Good Standing Certificate    7

5.10

   Secretary’s Certificate    7 SECTION 6. CONDITIONS TO CLOSING BY THE COMPANY
   7

6.1

   Representations    7

 

i



--------------------------------------------------------------------------------

6.2

   Covenants    7

6.3

   Compliance Certificate    7

6.4

   Effectiveness of Registration Statement    8

6.5

   No Legal Order Pending    8

6.6

   No Law Prohibiting or Restricting Such Sale    8 SECTION 7. COVENANTS    8

7.1

   Fulfillment of Closing Conditions    8

7.2

   Confidentiality    8

7.3

   Publicity    9

7.4

   Restriction on Sale of Securities    9

7.5

   Registration Statement    9 SECTION 8. MISCELLANEOUS    9

8.1

   Governing Law    9

8.2

   Survival    9

8.3

   Successors and Assigns    10

8.4

   Entire Agreement; Amendment    10

8.5

   Costs and Expenses    10

8.6

   Notices, etc    10

8.7

   Delays or Omissions    10

8.8

   Severability    11

8.9

   Titles and Subtitles    11

8.10

   Counterparts    11

8.11

   Construction    11

8.12

   Interpretation    11

8.13

   Definitions    11

8.14

   Facsimile Signatures    12 EXHIBITS           A — Form of Opinion of Baker
Botts L.L.P.     

 

ii



--------------------------------------------------------------------------------

STOCK PURCHASE AGREEMENT

 

This Agreement is entered into effective as of March 17, 2005 by and among
Syntroleum Corporation, a Delaware corporation (the “Company”), and Legg Mason
Opportunity Trust, a series of Legg Mason Investment Trust, Inc., a Maryland
corporation (the “Purchaser”).

 

SECTION 1.

AUTHORIZATION AND SALE OF COMMON STOCK

 

1.1 Authorization. The Company has authorized the sale and issuance at the
Closing (as hereinafter defined) of a number of shares (the “Shares”) of its
common stock, par value $.01 per share (“Common Stock”), determined in
accordance with Section 1.2.

 

1.2 Sale of the Shares. Subject to the terms and conditions hereof, the
Purchaser will buy from the Company, and the Company will issue and sell to the
Purchaser, 7,000,000 shares of Common Stock for a purchase price per share of
$10; provided, however, that if the Closing Market Price (as defined below) is
less than $10 per share, then (a) the purchase price per Share shall be the
Closing Market Price and (b) the number of Shares to be bought and sold shall,
as determined by the Company (in its sole discretion), either remain 7,000,000
shares of Common Stock or be reduced to a number of shares of Common Stock
determined by the Company (in its sole discretion), provided that the product of
such number of shares multiplied by the Closing Market Price is not less than
$25,000,000; and provided, further, that if the Closing Market Price is less
than $10 per share, the Company shall have the right to terminate this Agreement
and if so terminated, all further obligations of the parties hereunder shall
terminate, except that the obligations in Section 7.2 and Sections 8.1 through
8.14 shall survive.

 

SECTION 2.

CLOSING DATE; DELIVERY

 

2.1 Closing. The closing of the purchase and sale of the Shares hereunder shall
be held at Syntroleum Corporation, 4322 South 49th West Avenue, Tulsa, Oklahoma
74107, on the first Business Day following the Trade Date (as defined below)
(the “Closing”), or at such other time and place upon which the Company and the
Purchaser mutually agree upon orally or in writing (the date of the Closing is
hereinafter referred to as the “Closing Date”).

 

2.2 Delivery. At the Closing, the Company will deliver to the Purchaser a
certificate or certificates, registered in the Purchaser’s name, representing
the Shares, against payment of the purchase price therefor, by wire transfer to
the Company in accordance with its instructions.

 

SECTION 3.

REPRESENTATIONS AND WARRANTIES OF THE COMPANY

 

Except as set forth on the disclosure schedule prepared by the Company and
delivered to the Purchaser, dated as of the date hereof (the “Disclosure
Schedule”), the Company

 

1



--------------------------------------------------------------------------------

represents and warrants to the Purchaser both as of the date hereof and again as
of the Closing as follows:

 

3.1 Organization and Standing; Subsidiaries; Charter and Bylaws. The Company and
each of its Subsidiaries (as hereinafter defined) is a corporation, partnership
or limited liability company duly organized, existing and in good standing under
the laws of the jurisdiction of its incorporation or organization. The Company
and each of its Subsidiaries has all requisite corporate, partnership or limited
liability company power and authority to own and operate their respective
properties and assets, and to carry on their business as presently conducted.
The Company and each of its Subsidiaries currently is qualified to do business
in each jurisdiction where the failure to be so qualified has not had and would
not reasonably be expected to have, individually or in the aggregate, a material
adverse effect on the assets, liabilities, financial condition, operating
results or business of the Company and its Subsidiaries, taken as a whole (a
“Material Adverse Effect”). The Company has made available to the Purchaser a
true, correct and complete copy of the Company’s Certificate of Incorporation,
as in full force and effect on the date hereof (the “Charter”), and a true,
correct and complete copy of the Company’s Bylaws as in full force and effect on
the date hereof (the “Bylaws”).

 

3.2 Capitalization. The authorized capital stock of the Company consists of
155,000,000 shares, 150,000,000 shares of which are designated as Common Stock,
250,000 shares of which are designated as Series A Junior Participating
Preferred Stock, par value $.01 per share (“Series A Junior Preferred Stock”),
and 4,750,000 shares of which is undesignated preferred stock, par value $.01
per share (“Undesignated Stock”). As of March 16, 2005, there were 47,240,629
shares of Common Stock outstanding and there were no shares of Series A Junior
Preferred Stock or Undesignated Stock outstanding. The outstanding shares of the
Company’s capital stock have been duly authorized and validly issued and are
fully paid and nonassessable. As of the date hereof, (i) an aggregate of
5,000,000 shares are reserved for issuance under the Company’s 1993 Stock Option
and Incentive Plan, and 4,150,849 shares of Common Stock are issuable pursuant
to outstanding stock options granted pursuant to the Company’s 1993 Stock Option
and Incentive Plan, (ii) an aggregate of 395,370 shares (one percent of the
number of shares of Common Stock outstanding on January 1, 2005) are reserved
for issuance under the Company’s Stock Option Plan for Outside Directors, and
184,826 shares of Common Stock are issuable pursuant to outstanding stock
options granted pursuant to the Company’s Stock Option Plan for Outside
Directors, (iii) an aggregate of 1,058,798 shares are reserved for issuance
pursuant to stock options granted to Company consultants and officers outside of
the Company’s 1993 Stock Option and Incentive Plan, (iv) an aggregate of
1,560,000 shares are reserved for issuance under the SLH Corporation 1997 Stock
Incentive Plan, (v) an aggregate of 1,552,000 shares of Common Stock are
reserved for issuance pursuant to the Company’s outstanding publicly traded
warrants issued on November 4, 2003, (vi) an aggregate of 887,400 shares of
Common Stock are reserved for issuance pursuant to the Company’s outstanding
publicly traded warrants issued on May 26, 2004, (vii) an aggregate of 1,036,250
shares of Common Stock are reserved for issuance pursuant to outstanding
warrants issued to Company consultants and (viii) an aggregate of 11,000 shares
of Common Stock are issuable pursuant to outstanding stock options granted to
Company employees pursuant to the Company’s 2005 Stock Incentive Plan, which
will be submitted for stockholder approval at the Company’s 2005 annual meeting
of stockholders. Each outstanding share of Common Stock carries a stock purchase
right, which rights entitle the holder to buy one one-hundredth of a share of
junior

 

2



--------------------------------------------------------------------------------

preferred stock at a price of $20.8333 per one one-hundredth of a share pursuant
to the provisions of the Company’s Second Amended and Restated Rights Agreement
dated as of October 24, 2004. Except as described in this Agreement or in the
Disclosure Schedule, there are no other options, warrants, conversion privileges
or other contractual rights presently outstanding to purchase or otherwise
acquire any authorized but unissued shares of the Company’s capital stock or
other securities.

 

3.3 Authorization. The Company has all requisite corporate power and authority
to execute and deliver this Agreement, to sell and issue the Shares hereunder
and to carry out and perform its obligations under the terms of this Agreement.
All corporate action on the part of the Company, its directors and its
stockholders necessary for the authorization, execution, delivery and
performance of this Agreement by the Company, the authorization, sale, issuance
and delivery of the Shares and the performance of all of the Company’s
obligations hereunder has been taken or will have been taken prior to the
Closing. This Agreement constitutes the valid and binding obligation of the
Company, enforceable in accordance with its terms, except as such enforcement is
subject to the effect of (i) any applicable bankruptcy, insolvency,
reorganization or other laws relating to or affecting creditors’ rights
generally, and (ii) general principles of equity (regardless of whether such
enforceability is considered in a proceeding in equity or at law). Upon issuance
in accordance with the provisions of this Agreement, the Shares will be validly
issued, fully paid and nonassessable. The issuance and sale of the Shares
contemplated hereby will not give rise to any preemptive rights or rights of
first refusal on behalf of any person.

 

3.4 SEC Reports. The Company has previously made available to the Purchaser true
and complete copies of its (i) Annual Report on Form 10-K for its fiscal year
ended December 31, 2004, (ii) Current Reports on Form 8-K filed on January 5,
2005, January 19, 2005, January 28, 2005, February 1, 2005, February 17, 2005
and March 8, 2005 and (iii) any other reports or registration statements filed
by the Company with the Commission since January 1, 2005, except for preliminary
material, which are all the documents that the Company was required to file
since that date (collectively, the “SEC Reports”). As of their respective dates,
the SEC Reports complied as to form in all material respects with the
requirements of the Securities Exchange Act of 1934, as amended (the “Exchange
Act”), and the rules and regulations of the Commission thereunder applicable to
such SEC Reports. As of their respective dates, the SEC Reports, when read
together with previously filed SEC Reports, did not contain any untrue statement
of a material fact or omit to state a material fact necessary to make the
statements contained therein, in light of the circumstances under which they
were made, not misleading, except as updated, corrected or superseded by
subsequently filed SEC Reports. Except as may be indicated therein or in the
notes thereto, the audited consolidated financial statements and unaudited
interim financial statements of the Company included in the SEC Reports comply
as to form in all material respects with applicable accounting requirements and
with the published rules and regulations of the Commission with respect thereto,
have been prepared in accordance with generally accepted accounting principles
applied on a consistent basis throughout the periods covered thereby and fairly
present in all material respects the financial condition of the Company as of
the dates indicated and the results of operations, changes in stockholders’
equity and cash flows of the Company for the period indicated. Since December
31, 2004, there has been no change in the assets, liabilities, financial
condition, operating results or business of the Company and its Subsidiaries,
taken as a whole, from that

 

3



--------------------------------------------------------------------------------

reflected in the audited consolidated financial statements and unaudited interim
financial statements of the Company included in the SEC reports, except as set
forth in the Disclosure Schedule or changes in the ordinary course of business
that have not had and would not reasonably be expected to have, individually or
in the aggregate, a Material Adverse Effect.

 

3.5 No Conflicts. The execution, delivery and performance of this Agreement,
including the issuance of the Shares, have not resulted and will not (i) result
in any violation of or conflict with, or constitute a default under, the
Company’s Charter or Bylaws, (ii) result in any violation of or conflict with,
or constitute a material default under, any mortgage, indebtedness, lease,
indenture, contract, agreement, license, instrument, judgment, order, decree,
statute, law, ordinance, rule or regulation to which the Company or any of its
Subsidiaries is party or otherwise subject to (subject to any required notices
or filings with the NNM (as hereinafter defined) and such consents, approvals,
authorizations, orders, registrations or qualifications as may be required under
state securities or Blue Sky laws in connection with the issuance by the Company
of the Shares and the purchase of the Shares by the Purchaser in the manner
contemplated herein and in the Final Prospectus and as have not had and would
not reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect), or (iii) result in the creation of any mortgage, pledge, lien,
encumbrance or charge upon any of the properties or assets of the Company or any
of its Subsidiaries, except in the case of clauses (ii) or (iii) as has not had
and would not reasonably be expected to have, individually or in the aggregate,
a Material Adverse Effect.

 

3.6 Approvals. The Securities and Exchange Commission (the “Commission”) has
issued an order under the Securities Act of 1933, as amended (the “Securities
Act”), declaring the Registration Statement effective, and no other consent,
approval, authorization, order, registration or qualification of or with any
Governmental Authority (as hereinafter defined) is required for the offer and
sale of the Shares to the Purchaser, or the consummation by the Company of the
transactions contemplated by this Agreement and the Final Prospectus (as
hereinafter defined), except such consents, approvals, authorizations, orders,
registrations or qualifications as may be required under state securities or
Blue Sky laws in connection with the issuance by the Company of the Shares and
the purchase of the Shares by the Purchaser in the manner contemplated herein
and in the Final Prospectus and as have not had and would not reasonably be
expected to have, individually or in the aggregate, a Material Adverse Effect.

 

3.7 Offering. To the best of the Company’s knowledge, the Commission has not
issued any order preventing or suspending the use of the Base Prospectus (as
hereinafter defined).

 

3.8 Litigation. There is no action, suit, proceeding or investigation pending
or, to the Company’s knowledge, currently threatened against the Company or any
Subsidiary of the Company that questions the validity of this Agreement or the
right of the Company to enter into such agreement, or to consummate the
transactions contemplated hereby, or that would reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect or that would
reasonably be expected to materially adversely affect the Company’s ability to
consummate the transaction contemplated hereby.

 

4



--------------------------------------------------------------------------------

3.9 Brokers or Finders. The Company has not incurred, and will not incur,
directly or indirectly, as a result of any action taken by the Company, any
liability for brokerage or finders’ fees or agents’ commissions or any similar
charge in connection with this Agreement.

 

3.10 Limitation on Representations. The Company shall not be deemed to have made
any representation or warranty to any Purchaser other than as expressly made by
the Company in this Section 3. Without limiting the generality of the foregoing,
except as expressly made by the Company in this Section 3, the Company makes no
representation or warranty to the Purchaser with respect to (a) any projections,
estimates or budgets heretofore delivered or made available to the Purchaser of
future revenues, expenses or expenditures or future results of operations or (b)
any other information or documents (financial or otherwise) made available to
the Purchaser or its counsel, accountants or advisors.

 

SECTION 4.

REPRESENTATIONS AND WARRANTIES OF THE PURCHASER

 

The Purchaser represents and warrants to the Company both as of the date hereof
and again as of the Closing as follows:

 

4.1 Investment. The Purchaser is acquiring the Shares in the ordinary course of
its business and not with the view to, or for resale in connection with, any
distribution thereof. The Purchaser has not offered or sold any portion of the
Shares to be acquired by it and has no present intention of reselling or
otherwise disposing of any portion of such Shares either currently or after the
passage of a fixed or determinable period of time or upon the occurrence or
nonoccurrence of any predetermined event or circumstance. The Purchaser shall
not resell the Shares in a manner that results in a requirement to deliver a
prospectus under Section 5 of the Securities Act. The Purchaser understands that
no federal or state agency has passed upon the Shares or made any finding or
determination as to the fairness of the investment or any recommendation or
endorsement of the Shares. In acquiring the Shares, the Purchaser is acting on
its own behalf and is not acting together with any other person or entity for
the purpose of acquiring, holding, voting or disposing of the Shares within the
meaning of Section 13(d) of the Exchange Act.

 

4.2 Authorization. The Purchaser has all requisite power and authority to
execute and deliver this Agreement and to carry out and perform its obligations
under the terms of this Agreement. All corporate action on the part of the
Purchaser, the Purchaser’s directors and stockholders necessary for the
authorization, execution, delivery and performance of this Agreement by the
Purchaser, the purchase of the Shares and the performance of all of the
Purchaser’s obligations hereunder has been taken or will be taken prior to the
Closing. This Agreement constitutes the valid and legally binding obligation of
the Purchaser, enforceable in accordance with its terms, except as such
enforcement is subject to the effect of (i) any applicable bankruptcy,
insolvency, reorganization or other laws relating to or affecting creditors’
rights generally, and (ii) general principles of equity (regardless of whether
such enforceability is considered in a proceeding in equity or at law).

 

4.3 Litigation, etc. There is no action, suit, proceeding or investigation
pending or, to the Purchaser’s knowledge, currently threatened against the
Purchaser that

 

5



--------------------------------------------------------------------------------

questions the validity of this Agreement or the right of the Purchaser to enter
into such agreement, or to consummate the transactions contemplated hereby, or
that would reasonably be expected to materially adversely affect the Purchaser’s
ability to consummate the transaction contemplated hereby.

 

4.4 Governmental Consent, etc. No consent, approval or authorization of or
designation, declaration or filing with any Governmental Authority on the part
of the Purchaser is required in connection with the execution, delivery and
performance of this Agreement.

 

4.5 Brokers or Finders. The Purchaser has not incurred, and will not incur,
directly or indirectly, as a result of any action taken by the Purchaser, any
liability for brokerage or finders’ fees or agents’ commissions or any similar
charge in connection with this Agreement.

 

4.6 Investment Company. The Purchaser is registered as an investment company
under the Investment Company Act of 1940, as amended, and is acquiring the
Shares solely for the purpose of investment. As a result of the purchase of the
Shares by the Purchaser, the Purchaser will hold no more than 15 percent of the
voting securities of the Company.

 

SECTION 5.

CONDITIONS TO CLOSING BY THE PURCHASER

 

The Purchaser’s obligation to purchase the Shares at the Closing is, at the
option of the Purchaser, subject to the fulfillment of the following conditions:

 

5.1 Representations and Warranties Correct. The representations and warranties
made by the Company in Section 3 hereof shall be true and correct in all
material respects as of the Closing Date with the same effect as though such
representations and warranties had been made on the Closing Date except to the
extent any such representation specifically references an earlier date.

 

5.2 Covenants. All covenants, agreements and conditions contained in this
Agreement to be performed by the Company on or prior to the Closing Date shall
have been performed or complied with.

 

5.3 Effectiveness of Registration Statement. The Registration Statement and all
post-effective amendments thereto shall be effective and no stop order
suspending the effectiveness of the Registration Statement shall have been
issued and no proceeding for that purpose shall have been instituted or, to the
knowledge of the Company, threatened by the Commission.

 

5.4 Approval of Inclusion on the Nasdaq National Market. At the Closing Date,
the Shares shall have been approved for inclusion on the NNM, subject only to
official notice of issuance.

 

5.5 No Legal Order Pending. There shall not then be in effect any legal or other
order enjoining or restraining the transactions contemplated by this Agreement.

 

6



--------------------------------------------------------------------------------

5.6 No Law Prohibiting or Restricting Such Sale. There shall not be in effect
any law, rule or regulation prohibiting or restricting such purchase or
requiring any consent or approval of any person prior to such purchase which
shall not have been obtained.

 

5.7 Compliance Certificate. The Company shall have delivered to the Purchaser a
certificate executed by (x) the President and Chief Executive Officer and (y)
the Senior Vice President, General Counsel and Corporate Secretary of the
Company, dated as of the Closing Date, and certifying as to the fulfillment of
the conditions specified in Sections 5.1, 5.2 and 5.3 of this Agreement.

 

5.8 Opinion of Company’s Counsel. The Purchaser shall have received from Baker
Botts L.L.P., counsel to the Company, an opinion addressed to the Purchaser,
dated the Closing Date, substantially in the form of Exhibit A hereto.

 

5.9 Good Standing Certificate. The Company shall have delivered to the Purchaser
a Certificate dated as of a recent date issued by the Secretary of State of
Delaware to the effect that the Company is legally existing and in good
standing.

 

5.10 Secretary’s Certificate. The Company shall have delivered to the Purchaser
a certificate executed by the Secretary of the Company, dated as of the Closing
Date, and certifying as to (a) the directors resolutions authorizing the
transactions contemplated by this Agreement; (b) the Charter of the Company; (c)
the Bylaws of the Company; (d) the incumbency of the President and Chief
Executive Officer, and the Senior Vice President, General Counsel and Corporate
Secretary of the Company; and (e) such other matters as the Purchaser may
reasonably request.

 

SECTION 6.

CONDITIONS TO CLOSING BY THE COMPANY

 

The Company’s obligation to sell and issue the Shares at the Closing is, at the
option of the Company, subject to the fulfillment as of the Closing Date of the
following conditions:

 

6.1 Representations. The representations made by the Purchaser in Section 4
hereof shall be true and correct in all material respects on the Closing Date
with the same effect as though such representations and warranties had been made
on the Closing Date except to the extent any such representation specifically
references an earlier date.

 

6.2 Covenants. All covenants, agreements and conditions contained in this
Agreement to be performed by the Purchaser on or prior to the Closing Date shall
have been performed or complied with.

 

6.3 Compliance Certificate. The Purchaser, or a duly authorized agent, shall
have delivered to the Company a duly executed certificate, dated as of the
Closing Date, and certifying as to the fulfillment of the conditions specified
in Sections 6.1 and 6.2 of this Agreement.

 

7



--------------------------------------------------------------------------------

6.4 Effectiveness of Registration Statement. The Registration Statement and all
post-effective amendments thereto shall be effective and no stop order
suspending the effectiveness of the Registration Statement shall have been
issued and no proceeding for that purpose shall have been instituted or, to the
knowledge of the Purchaser, threatened by the Commission.

 

6.5 No Legal Order Pending. There shall not then be in effect any legal or other
order enjoining or restraining the transactions contemplated by this Agreement.

 

6.6 No Law Prohibiting or Restricting Such Sale. There shall not be in effect
any law, rule or regulation prohibiting or restricting such sale and issuance or
requiring any consent or approval of any person prior to such sale and issuance
which shall not have been obtained.

 

SECTION 7.

COVENANTS

 

7.1 Fulfillment of Closing Conditions. Each of the Company and the Purchaser
agrees to use its commercially reasonable efforts to cause the fulfillment of
the closing conditions (to the extent, in whole or in part, within its direct or
indirect control) set forth in Sections 5 and 6 hereof.

 

7.2 Confidentiality. For the purposes of this Section 7.2, the term
“Confidential Information” means information delivered to the Purchaser by or on
behalf of the Company or any Subsidiary of the Company in connection with the
transactions contemplated by or otherwise pursuant to this Agreement (including,
without limitation, any information regarding the transactions contemplated
hereby provided prior to the Closing Date), provided that such term does not
include information that (a) was publicly known or otherwise known to the
Purchaser prior to the time of such disclosure, (b) subsequently becomes
publicly known through no act or omission by the Purchaser or any person or
entity acting on the Purchaser’s behalf, or (c) otherwise becomes known to the
Purchaser other than through disclosure by the Company or any Subsidiary of the
Company. The Purchaser will maintain the confidentiality of such Confidential
Information in accordance with procedures adopted by the Purchaser in good faith
to protect confidential information of third parties delivered to the Purchaser,
provided that the Purchaser may deliver or disclose Confidential Information to
(i) its directors, officers, employees, agents, attorneys and affiliates (to the
extent such disclosure reasonably relates to the administration of the
investment represented by the purchased Shares), (ii) its financial advisors and
other professional advisors who are made aware of the confidential nature of
such information, or (iii) any other person or entity to which such delivery or
disclosure may be necessary or appropriate (x) to effect compliance with any
law, rule, regulation or order applicable to the Purchaser, (y) in response to
any subpoena or other legal process or (z) in connection with any litigation to
which the Purchaser is a party. The Purchaser agrees to provide the Company with
reasonable prior notice of any proposed delivery or disclosure of Confidential
Information pursuant to clause (iii) of the foregoing sentence and to use
commercially reasonable best efforts to cause the person or entity to which such
delivery or disclosure is made to agree in writing prior to its receipt of such
Confidential Information to be bound by the provisions of this Section 7.2. The
Purchaser hereby acknowledges that it is aware, and that it will advise its

 

8



--------------------------------------------------------------------------------

representatives who have knowledge of Confidential Information, that the United
States securities laws prohibit any person who has material, non-public
information concerning the Company from purchasing or selling securities of the
Company or from communicating such information to any other person under
circumstances in which it is reasonably foreseeable that such person is likely
to purchase or sell such securities, and the Purchaser agrees to comply and
cause its representatives to comply with such laws. Notwithstanding any
provision of this Agreement to the contrary, this Section 7.2 shall not limit
the effect of any confidentiality agreement between the Company and the
Purchaser, which confidentiality agreement shall remain in full force and effect
in accordance with its terms.

 

7.3 Publicity. The Company and the Purchaser agree not to issue any press
release or make any public announcement with respect to this Agreement or the
transactions contemplated hereby unless the prior written consent of the other
party has been obtained, which consent shall not be unreasonably withheld;
provided however, that the Company may make any public disclosure it believes in
good faith is required by applicable law or any listing or trading agreement
concerning its publicly traded securities (in which case it will use its best
efforts to advise the Purchaser prior to making such disclosure).

 

7.4 Restriction on Sale of Securities. During a period of 90 days from the
Closing Date, the Purchaser agrees that it will not, without the prior written
consent of the Company, (i) directly or indirectly, offer, pledge, sell,
contract to sell, sell any option or contract to purchase, purchase any option
or contract to sell, grant any option, right or warrant to purchase or otherwise
transfer or dispose of any share of Common Stock or any securities convertible
into or exercisable or exchangeable for Common Stock or (ii) enter into any swap
or any other agreement or any transaction that transfers, in whole or in part,
directly or indirectly, the economic consequence of ownership of the Common
Stock, or any securities convertible into or exercisable or exchangeable for
Common Stock, whether any such swap or transaction described in clause (i) or
(ii) above is to be settled by delivery of Common Stock or such other
securities, in cash or otherwise.

 

7.5 Registration Statement. Between the date hereof and the Closing Date, the
Company will not file any amendment to the Registration Statement or any
supplement to the Final Prospectus without first notifying the Purchaser.

 

SECTION 8.

MISCELLANEOUS

 

8.1 Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Delaware, without regard to any
principles of conflicts of law thereof.

 

8.2 Survival. The representations, warranties, covenants and agreements made
herein shall survive any investigation made by the Purchaser and the closing of
the transactions contemplated hereby for a period of one year.

 

9



--------------------------------------------------------------------------------

8.3 Successors and Assigns. Except as otherwise provided herein, the provisions
hereof shall inure to the benefit of and be binding upon, the successors,
assigns, heirs, executors and administrators of the parties hereto.

 

8.4 Entire Agreement; Amendment. This Agreement and the other documents
delivered pursuant hereto at the Closing constitute the full and entire
understanding and agreement between the parties with regard to the subjects
hereof and thereof, and no party shall be liable or bound to any other party in
any manner by any warranties, representations or covenants except as
specifically set forth herein or therein. Except as expressly provided herein,
neither this Agreement nor any term hereof may be amended, waived, discharged or
terminated other than by a written instrument signed by the party against whom
enforcement of any such amendment, waiver, discharge or termination is sought.

 

8.5 Costs and Expenses. Each party hereto shall pay its own costs and expenses
incurred in connection herewith, including the fees of its counsel, auditors and
other representatives, whether or not the transactions contemplated hereby are
consummated.

 

8.6 Notices, etc. All notices and other communications required or permitted
hereunder shall be in writing (or in the form of a telex or telecopy (confirmed
in writing) to be given only during the recipient’s normal business hours unless
arrangements have otherwise been made to receive such notice by telex or
telecopy outside of normal business hours) and shall be mailed by registered or
certified mail, postage prepaid, or otherwise delivered by hand or by messenger,
or telex or telecopy (as provided above) addressed (a) if to the Purchaser, at
such address as the Purchaser shall have furnished to the Company in writing or
(b) if to the Company, sent to its principal executive offices and addressed to
the attention of the President, or at such other address as the Company shall
have furnished to the Purchaser.

 

Each such notice or other communication shall for all purposes of this Agreement
be treated as effective or having been given when delivered if delivered
personally, or, if sent by mail, at the earlier of its receipt or 72 hours after
the same has been deposited in a regularly maintained receptacle for the deposit
of the United States mail, addressed and mailed as aforesaid or, if by telex or
telecopy, when received and confirmed in the manner provided above.

 

8.7 Delays or Omissions. Except as expressly provided herein, no delay or
omission to exercise any right, power or remedy accruing to either party, upon
any breach or default of the other party under this Agreement shall impair any
such right, power or remedy of such party nor shall it be construed to be a
waiver of any such breach or default, or an acquiescence therein, or of or in
any similar breach or default thereafter occurring; nor shall any waiver of any
single breach or default be deemed a waiver of any other breach or default
theretofore or thereafter occurring. Any waiver, permit, consent or approval of
any kind or character on the part of either party of any breach or default under
this Agreement, or any waiver on the part of either party of any provisions or
conditions of this Agreement, must be in writing and shall be effective only to
the extent specifically set forth in such writing. All remedies, either under
this Agreement or by law or otherwise afforded to either party, shall be
cumulative and not alternative.

 

10



--------------------------------------------------------------------------------

8.8 Severability. In the event that any provision of this Agreement becomes or
is declared by a court of competent jurisdiction to be illegal, invalid,
unenforceable or void, this Agreement shall continue in full force and effect
without said provision. In such event, the parties shall negotiate, in good
faith, a legal, valid and enforceable substitute provision which most nearly
effects the intent of the parties in entering into this Agreement.

 

8.9 Titles and Subtitles. The titles and subtitles used in this Agreement are
used for convenience only and are not considered in construing or interpreting
this Agreement.

 

8.10 Counterparts. This Agreement may be executed in any number of counterparts,
each of which shall be enforceable against the parties actually executing such
counterparts, and all of which together shall constitute one instrument.

 

8.11 Construction. Whenever the context so requires, the singular number
includes the plural and vice versa, and a reference to one gender includes the
other gender or the neuter.

 

8.12 Interpretation. The parties hereto acknowledge and agree that (i) the rule
of construction to the effect that any ambiguities are resolved against the
drafting party shall not be employed in the interpretation of this Agreement,
and (ii) the terms and provisions of this Agreement shall be construed fairly as
to all parties hereto and not in favor of or against any party, regardless of
which party was generally responsible for the preparation of this Agreement.

 

8.13 Definitions. The following terms shall have the following meanings:

 

“Base Prospectus” means the prospectus contained in the Registration Statement
at the time that the Registration Statement was declared effective or in the
form in which it has been most recently filed with the Commission on or prior to
the date of this Agreement.

 

“Business Day” means a day which in New York, New York is neither a legal
holiday nor a day on which banking institutions are authorized by law or
regulation to close.

 

“Closing Market Price” means the Nasdaq official closing price for the Common
Stock on the Trade Date.

 

“Final Prospectus” means the prospectus supplement relating to the Shares and
the offering thereof that is first filed pursuant to Rule 424(b) under the
Securities Act after the date and time this Agreement is executed and delivered
by the parties hereto, together with the Base Prospectus.

 

“Governmental Authority” means any (a) nation, state, county, city, town,
village, district, or other jurisdiction of any nature, (b) federal, state,
local, municipal, foreign, or other government, (c) governmental or
quasi-governmental authority of any nature (including any governmental agency,
branch, department, official, or entity and any court or other tribunal), (d)
multi-national organization or body, or (e) body exercising, or entitled to
exercise, any administrative, executive, judicial, legislative, police,
regulatory, or taxing authority or power of any nature.

 

11



--------------------------------------------------------------------------------

“NNM” means Nasdaq National Market.

 

“Registration Statement” means the Company’s registration statement (File No.
333-62290) on Form S-3 filed with the Commission on June 5, 2001, as
supplemented or amended prior to the execution of this Agreement.

 

“Subsidiary” means any corporation or other organization, whether incorporated
or unincorporated, of which the Company directly or indirectly owns or controls
at least a majority of the securities or other interests having by their terms
ordinary voting power to elect a majority of the board of directors or others
performing similar functions with respect to such corporation or other
organization, or any organization of which the Company is a general partner.

 

“Trade Date” means the Business Day on which the Shares have been approved for
inclusion on the NNM, subject only to official notice of issuance, provided that
the Company receives such approval prior to 5:30 p.m., Eastern Standard Time, on
such day. If the Company receives such approval after 5:30 p.m., Eastern
Standard Time, then “Trade Date” means the Business Day immediately following
the day on which such approval is received.

 

8.14 Facsimile Signatures. Any signature page delivered by a fax machine or
telecopy machine shall be binding to the same extent as an original signature
page, with regard to any agreement subject to the terms hereof or any amendment
thereto. Any party who delivers such a signature page agrees to later deliver an
original counterpart to any party which requests it.

 

[The remainder of this page intentionally left blank.]

 

12



--------------------------------------------------------------------------------

The foregoing agreement is hereby executed as of the date first above written.

 

SYNTROLEUM CORPORATION

 

By:  

/s/ John B. Holmes, Jr.

--------------------------------------------------------------------------------

Name:   John B. Holmes, Jr. Title:   President and Chief Executive Officer

 

LEGG MASON OPPORTUNITY TRUST,

a series of Legg Mason Investment Trust, Inc.

 

By:   LMM LLC, as discretionary investment manager    

 

By:

 

 

/s/ Jennifer W. Murphy

--------------------------------------------------------------------------------

    Name:   Jennifer W. Murphy     Title:   Chief Operating Officer



--------------------------------------------------------------------------------

EXHIBIT A

 

Form of Opinion of Baker Botts L.L.P.

 

March     , 2005

 

062754.0173

 

Legg Mason Opportunity Trust

100 Light Street, 22nd Floor

Baltimore, Maryland 20202

 

Ladies and Gentlemen:

 

This opinion is being furnished to you at the request of Syntroleum Corporation,
a Delaware corporation (the “Company”), pursuant to Section 5.8 of the Stock
Purchase Agreement, dated as of March 17, 2005 (the “Purchase Agreement”), by
and among the Company and Legg Mason Opportunity Trust, a series of Legg Mason
Investment Trust, Inc., a Maryland corporation (the “Purchaser”), relating to
the sale by the Company to the Purchaser of shares of the Company’s common
stock, par value $.01 per share (“Common Stock”). Capitalized terms used but not
defined herein shall have the meaning assigned to such terms in the Purchase
Agreement.

 

The Company has filed with the Securities and Exchange Commission (the
“Commission”) a registration statement on Form S-3 (Registration No. 333-62290)
covering the registration of the Company’s debt securities, shares of Common
Stock, shares of preferred stock, par value $0.01 per share, depositary shares
and warrants with an aggregate offering price of up to $250,000,000. Such
registration statement, including all documents incorporated by reference
therein, is hereinafter referred to as the “Registration Statement,” and the
prospectus supplement dated March 17, 2005, together with the prospectus dated
June 6, 2001 relating to the Registration Statement, in the form first filed
with the Commission pursuant to and in accordance with Rule 424(b) under the
Securities Act of 1933, as amended (the “1933 Act”), including all material
incorporated by reference therein as of the date hereof, is hereinafter referred
to as the “Prospectus.” Unless otherwise defined herein, the terms used in this
opinion shall have the respective meanings specified in the Purchase Agreement.

 

As counsel to the Company, we have examined the originals, or copies certified
or otherwise identified, of the Purchase Agreement, the Certificate of
Incorporation and Bylaws of the Company, each as amended to date, corporate
records of the Company, including certain resolutions of the Board of Directors
of the Company, certificates of public officials and of representatives of the
Company, statutes and other instruments and documents, as a basis for the
opinions hereinafter expressed. In giving such opinions, we have relied upon
certificates, statements or other representations of officers of the Company
with respect to the accuracy of the factual matters contained in or covered by
such certificates, statements or representations.

 

A-1



--------------------------------------------------------------------------------

In such examinations, we have assumed (i) the genuineness of all signatures, the
authenticity and completeness of all documents, certificates, instruments and
records submitted to us as originals and the conformity to the original
instruments of all documents submitted to us as copies, and the authenticity and
completeness of the originals of such copies, (ii) the due authorization,
execution and delivery by the parties thereto, other than the Company, of all
such documents and instruments examined by us, (iii) that, to the extent that
any such documents and instruments purport to constitute agreements of such
other parties, they constitute valid and binding obligations of such other
parties and (iv) the truth and accuracy of all representations and warranties in
the Purchase Agreement and that each party will comply with all of their
respective covenants therein. We have conducted no independent investigation
with respect to the foregoing.

 

On the basis of the foregoing, and subject to the limitations and qualifications
set forth herein, we are of the opinion that:

 

1. The Company is a corporation duly incorporated, validly existing and in good
standing under the laws of the State of Delaware.

 

2. The Company has all requisite corporate power and authority to execute and
deliver, and perform its obligations under, the Purchase Agreement.

 

3. The Shares have been duly authorized by all necessary corporate action on the
part of the Company and, when issued and delivered to the Purchaser upon payment
therefor in accordance with the provisions of the Purchase Agreement, will be
validly issued, fully paid and nonassessable.

 

4. The Purchase Agreement has been duly authorized, executed and delivered by
the Company and constitutes a valid and legally binding agreement of the
Company, enforceable against the Company in accordance with its terms, except
insofar as the enforceability thereof may be limited by the effect of any
applicable bankruptcy, insolvency, reorganization, moratorium or other law
relating to or affecting the enforcement of creditors’ rights generally and to
general principles of equity and public policy (regardless of whether such
enforceability is considered in a proceeding in equity or at law).

 

5. The statements in the Registration Statement and the Prospectus under the
captions “Description of Capital Stock,” and in the Registration Statement under
Item 15, insofar as they are descriptions of contracts, agreements or other
legal documents, or refer to statements of law or legal conclusions, are
accurate summaries in all material respects.

 

6. The Registration Statement has been declared effective under the 1933 Act
and, to our knowledge, no stop order suspending the effectiveness of the
Registration Statement has been issued under the 1933 Act and no proceedings for
that purpose have been instituted or are pending or threatened by the
Commission.

 

We express no opinion with respect to the legality, validity, binding nature or
enforceability of any provisions (i) purporting to release or exculpate any
party from liability for the acts or omissions of such party proximately causing
damages or injuries as result of such party’s negligence, willful misconduct or
strict liability, or purporting to impose a duty upon any

 

A-2



--------------------------------------------------------------------------------

party to indemnify, or make contribution to, any other party when any claimed
damages or liability result from the negligence, strict liability, willful
misconduct of, or the violation of federal or state securities or anti-fraud
laws by, the party seeking such indemnity or contribution, (ii) relating to
severability of invalid terms, the reformation of contracts and similar terms or
(iii) to the effect that failure to exercise or delay in exercising rights or
remedies will not operate as a waiver of such rights or remedies.

 

In connection with our opinion expressed above in paragraph 6, we have relied
upon the oral notification by a member of the staff of the Commission as to the
effectiveness of the Registration Statement under the 1933 Act.

 

In the opinions set forth herein, phrases such as “to our knowledge,” “known to
us” and those with equivalent wording refer to the conscious awareness of
information by the lawyers of this firm who have prepared this opinion, signed
this opinion or been actively involved in assisting and advising the Company in
connection with the preparation, execution and delivery of the Purchase
Agreement.

 

The opinions set forth herein are based upon and limited to applicable federal
law, the laws of the State of Texas and the general corporation law of the State
of Delaware, in each case as in effect on the date hereof. For purposes of the
opinions expressed above, we have assumed, with your permission and without
independent inquiry, that the laws of the State of Delaware are identical to the
laws of the State of Texas. The opinions given are strictly limited to the
matters stated herein, and no implied opinions are to be inferred from anything
stated herein, and without limiting the generality of the foregoing we express
no opinion with respect to any bankruptcy or creditors rights laws or any
federal or state securities or antifraud law, rule or regulation except as
otherwise specifically stated herein.

 

This opinion is intended to be for the benefit of the Purchaser in connection
with the transactions consummated on the date hereof pursuant to the Purchase
Agreement and may be relied upon only by the Purchaser and may not be relied
upon by any other person or for any other purpose. No other use or distribution
of this opinion may be made without our prior written consent.

 

Very truly yours,                                       
                         

 

A-3